     Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 1 of 13 PageID #:1887



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


DOROTHY FORTH, DONNA BAILEY,
LISA BULLARD, RICARDO GONZALES, Civil No.: 1:17-cv-02246
CYNTHIA RUSSO, TROY TERMINE,
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 38 JOINT STATUS REPORT
HEALTH        AND   WELFARE  FUND,
INTERNATIONAL         UNION     OF
OPERATING ENGINEERS LOCAL 295-
295C       WELFARE     FUND,  AND
STEAMFITTERS FUND LOCAL 439, on
Behalf of Themselves and All Others
Similarly Situated,

                      Plaintiffs,

v.

WALGREEN CO.,

                      Defendant.



         The Parties, through their respective counsel, respectfully submit for the Court’s

consideration the following Joint Status Report for the status hearing continued to March 6,

2019, at 10:45 a.m. (ECF Nos. 128 & 130.)

I.       Deposition of Individual Plaintiffs

         A.     Plaintiffs’ Statement

         The depositions of the Individual Plaintiffs are proceeding as indicated in the Parties’

prior Joint Status Report (ECF No. 126 § I). Plaintiffs have made available, and Walgreens has

now deposed, Plaintiffs Lisa Bullard, Ricardo Gonzales, and Cynthia Russo. Plaintiff Dorothy

Forth’s deposition is scheduled to be taken on March 11, 2019, in Kilgore, Texas. Plaintiff Troy

Termine’s deposition was adjourned to allow Mr. Termine to confirm the completeness of his
    Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 2 of 13 PageID #:1888



document production. Mr. Termine will confirm his production is complete and offer new

deposition dates by March 7, 2019.

        Walgreens’s make-weight description of the Individual Plaintiff deposition process is

unavailing. Prior to Ms. Bullard’s deposition, she produced her 2018 prescription drug plan card

that she found in her possession after a diligent search and she produced her prescription history

that she requested from Walgreens.1 Plaintiffs’ counsel also prepared a chart indicating her plans

with BIN and group numbers based upon the information available. Walgreens accessed from

their own records Ms. Bullard’s prescription history at Walgreens prior to her deposition. That

transaction data indicates, where applicable, the third-party payers for a particular fill. At Ms.

Bullard’s deposition, she produced to Walgreens her 2019 prescription drug plan card that had

only recently been issued, which contained the same information as the 2018 card.

        Similarly, Mr. Gonzales conducted a diligent search for documents in response to

Defendant’s discovery requests and produced responsive documents to Defendant prior to his

deposition.   After Mr. Gonzales discovered additional documents while preparing for his

deposition, the documents were immediately produced, also prior to his deposition. Defendant

did not seek to postpone Mr. Gonzales’s deposition. At deposition, Mr. Gonzales testified his

wife may have kept prescription drug receipts in connection with preparing their tax returns.

Walgreens did not request Individual Plaintiffs’ tax returns in its request for production, and

Walgreens made this request for the first time at Mr. Gonzales’s deposition. In addition,

Walgreens has, from its own records, a complete transaction history of Mr. Gonzales’s

prescription fills, including the amount he paid for each fill. Any Walgreens receipts Mr.


1
  As Plaintiffs have informed Walgreens, and as Ms. Bullard testified, Ms. Bullard’s husband
was the primary insured and Ms. Bullard was a beneficiary of her husband’s plan. Thus, for ease
of reference, Ms. Bullard refers to the insurance card she produced prior to the deposition as
“her” insurance card.


                                                2
  Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 3 of 13 PageID #:1889



Gonzales’s wife might have from their tax returns would be duplicative of the information that

Walgreens already has in its possession and about which Walgreens could have deposed Mr.

Gonzales already. Walgreens has not indicated they will seek to continue Mr. Gonzales’s

deposition on this issue. Walgreens’s transaction data is a better source for the information that

would be contained in the receipts than deposition testimony could ever be. To the extent that

Mr. Gonzales has additional, non-objectionable responsive documents in his possession, custody,

or control, Mr. Gonzales will produce them to Walgreens. Mr. Gonzales, however, objects to the

production of his and his wife’s tax returns.

       Individual Plaintiffs continue to work with Walgreens to resolve any issues raised with

Individual Plaintiffs’ production.

       B.      Defendant’s Statement

       The depositions of the Individual Plaintiffs have not all proceeded as indicated in the

Parties’ prior Joint Status Report (ECF No. 126 § I). The Individual Plaintiffs’ deposition dates

were set forth in the Report, but Walgreens noted in that Report that the dates were contingent on

Plaintiffs confirming the completion of document production for each Individual Plaintiff by

January 23, 2019.     Based on representations of completeness made by Plaintiffs’ counsel,

Walgreens proceeded with the depositions of Lisa Bullard, Ricardo Gonzales, and Cynthia

Russo. During Ms. Bullard’s deposition, however, it was revealed that Ms. Bullard had not

produced her prescription drug plan card. While Plaintiffs claim that Ms. Bullard produced her

2018 prescription drug benefit card, she did not. She did produce prescription drug benefit cards

of her husband, but prior to the deposition had not produced any of her own cards. On February

20, 2019, Walgreens’ counsel wrote to Plaintiffs’ counsel asking them to identify the bates

numbers for the insurance card they believe Ms. Bullard had produced, but Walgreens’ counsel




                                                3
  Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 4 of 13 PageID #:1890



received no response. And even though Plaintiffs’ counsel reported on January 17, 2019 that Mr.

Gonzales’s document production was complete, which at that point consisted of only 43 pages of

documents, on February 5 and 6, 2019 – days before Mr. Gonzales’s February 12, 2019

deposition – Mr. Gonzales produced nearly 300 additional pages of documents. In addition,

during his deposition, Mr. Gonzales testified that these additional documents came from a search

for documents in his computer using search terms provided by his counsel and that he had not

previously been asked to conduct such a search. Mr. Gonzales also testified that he has receipts

from pharmaceutical purchases going back ten years, but such documents still have not been

produced.

       As a result of these production issues, on February 15, 2019, Walgreens’ counsel wrote to

Plaintiffs’ counsel indicating their concern regarding the process that the Individual Plaintiffs

have employed to search for responsive documents, including whether Plaintiffs’ counsel have

been sufficiently involved in that process.    As a result, Plaintiffs’ counsel suggested that

Mr. Termine’s deposition be adjourned to make sure that he produces all of his responsive

documents prior to his deposition. A new date has yet to be set. In addition, at the depositions

of Ms. Bullard, Mr. Gonzales, and Cynthia Russo, Walgreens’ counsel had to state on the record

that it reserves the right to call back the witnesses based upon any additional documents that

remain to be produced.

       Dorothy Forth’s deposition remains scheduled for March 11, 2018, although Plaintiffs’

counsel has informed Walgreens’ counsel that Ms. Forth has not yet produced all of her

responsive documents. If Ms. Forth is not able to confirm that her production is complete by

early next week, Walgreens may need to reschedule Ms. Forth’s deposition.




                                               4
  Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 5 of 13 PageID #:1891



II.     Production and Review of Discovery Materials

        A.     Plaintiffs’ Statement

        Since January 23, 2019, out of the over 1.3 million documents it has collected, Walgreens

made only two additional document productions spanning a total of just over 25,000 pages.

Plaintiffs understand that Walgreens intends to substantially complete its production by April

2019.

        While Walgreens suggests that Plaintiffs now have the information necessary to amend

the pleadings, Walgreens has only produced a limited subset of documents related to third-

parties, including a limited number of contracts with a limited number of PBMs. The deadline to

amend should not serve to limit Plaintiffs to asserting claims that sound only in contract. The

nine non-parties Plaintiffs have subpoenaed, however, have been unwilling to further discuss

their own productions until Plaintiffs can represent that Walgreens has produced any potentially

responsive documents at issue.     Allowing Plaintiffs the time needed to review Walgreens’

production, meet and confer with the non-parties, and receive and review any resulting

productions in no way prejudices Walgreens. Nor are Walgreens’ concerns regarding the close

of fact discovery well-founded. Judge Lee specifically declined to enter a more expansive

scheduling order for the remainder of the case, and as indicated, Plaintiffs may seek as necessary

an extension of the August 16, 2019 fact discovery deadline.

        B.     Defendant’s Statement

        Walgreens has collected over 5 million documents, including for the additional

custodians agreed to at the last status conference. Of those 5 million documents, over 1.3 million

documents have been identified for analysis utilizing the agreed upon search terms. Walgreens

has reviewed approximately 576,000 documents to date, 90,000 since the January 23, 2019 status




                                                5
  Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 6 of 13 PageID #:1892



conference – the vast majority of which are non-responsive – and has produced over 102,000

pages of documents responsive to Plaintiffs’ requests.

       Walgreens understood from the last status report that Plaintiffs had intended to

substantially complete productions by the week of February 4, 2019, but Plaintiffs’ production is

not yet complete.

III.   Use of Predictive Coding

       The parties have continued to meet and confer regarding the use of predictive coding by

Walgreens. There are only a few outstanding issues at this juncture related to the testing and

validation of the documents that are below the proposed cut-off point where Walgreens would

cease review and those documents would not be reviewed or produced. The parties are working

through these issues in a cooperative manner and believe they are likely to reach an agreement.

In the event the parties are unable to reach agreement, they will promptly notify the Court and, if

necessary, request Court involvement in resolving any disputes.

IV.    Interim Discovery Deadlines

       A.      Plaintiffs’ Statement

       As discussed in Plaintiffs’ Motion to Extend the Deadline to Amend the Pleadings and

Join Parties (ECF No. 132), Plaintiffs respectfully request that the Court extend the deadline to

amend the pleadings and join parties until June 15, 2019, 45-days after Walgreens intends to

substantially complete its document production. Walgreens has consented to an extension until

April 1, 2019, a deadline that would prejudice Plaintiffs’ ability to prosecute their case.

Walgreens has indicated that it does not even intend to substantially complete its document

production for the eight custodians originally identified in Walgreens’ May 14, 2018, Initial

Disclosures until March 31, 2019.




                                                6
  Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 7 of 13 PageID #:1893



       B.      Defendant’s Statement

       Walgreens stated in the last Joint Status Report that it agreed to an extension of the

deadline to amend the pleadings and join parties to April 1, 2019. Walgreens does not see a

basis to extend the deadline until June 15, 2019, as Plaintiffs have requested, when fact discovery

is scheduled to close on August 16, 2019. Plaintiffs filed this case in March 2017, amended the

complaint in June 2017, and amended it again in May 2018. For months, Walgreens has

prioritized the production of documents that Plaintiffs claim they need to decide whether to

amend the pleadings, including communications with PBMs and contracts with PBMs. Plaintiffs

have received sufficient information to decide now whether to further amend their complaint,

and certainly will have more than sufficient information to do so by April 1, 2019. Indeed, as

Plaintiffs acknowledged in their own Motion to Extend the Deadline, the Court stated at the

November 6, 2018 status hearing that the purpose of the deadline is to “allow the parties to see

some discovery before they make any determination as to whether or not they are going to

amend,” (11/6/18 Hrg. Tr., at 7:22-8:3) (emphasis added), not all discovery.

       If the deadline for amending the pleadings were extended to June 15, 2019, and Plaintiffs

are permitted to amend their Complaint again, introducing new allegations, legal theories, or

defendants less than two months before the deadline for fact discovery, Walgreens will be

unduly prejudiced. Indeed, in such a circumstance, Walgreens will likely have to re-take the

depositions of the named Plaintiffs and document discovery will likely need to be reopened,

potentially requiring the fact discovery deadline to be extended by a significant amount of time,

which would be very costly for Walgreens and delay the ultimate resolution of this case.

       Under Rule 15, leave to amend should be denied where it would cause “undue prejudice

to the opposing party.” Foman v. Davis, 371 U.S. 178, 182 (1962). Here, were Plaintiffs to add

new theories or allegations that would require Walgreens to go back and search for yet more


                                                7
     Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 8 of 13 PageID #:1894



documents or re-take Plaintiffs’ depositions, it would cause undue burden on Walgreens. By the

end of March, Walgreens will have produced sufficient documents, including the documents

Plaintiffs claim they need the most, for Plaintiffs to decide whether to amend the Complaint.

See, e.g., McCann v. Frank B. Hall & Co., 109 F.R.D. 363, 363 (N.D. Ill. 1986) (denying leave

to amend when a plaintiff sought to alter theories of liability and recovery approximately 45 days

before the discovery cut off stating “where the amendment significantly changes the complaint,

thereby necessitating substantial additional discovery, leave to amend should be denied,”

because “[i]f the pleadings change, the theory of the case also changes, and the parties' approach

to discovery can shift dramatically. When a complaint's theories of liability and recovery are

altered after discovery is substantially completed, the defendant has the right to obtain

information regarding the new claims through additional discovery. Depositions which have

already been taken may have to be repeated to pursue these additional claims. The same is true

with respect to document requests and interrogatories.”).

         Walgreens requests that the Court extend the date for Plaintiffs to amend the pleadings to

a date not later than April 1, 2019.

V.       Other Issues

         The parties have several outstanding discovery issues that may ripen into disputes for the

Court to resolve.

         A.     Structured Data

                1.      Plaintiffs’ Position

         In October 2017, Walgreens identified 14 “key fields” that it believed would be

appropriate for a pull of structured data from the EDW. On December 21, 2018, Walgreens

produced to Plaintiffs a crosswalk document how NCPDP codes related to the tables and

attributes appearing in Walgreens’ EDW. By email dated January 22, 2019, Plaintiffs requested


                                                 8
  Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 9 of 13 PageID #:1895



that Walgreens produce data from the EDW fields identified in October 2017 and the EDW

fields relating to the codes promulgated by the NCPDP that Walgreens identified on December

21, 2018. On January 28, 2019, Walgreens replied that it “had already coordinated with

Walgreens on a pull of structured data for the individual Plaintiffs and will endeavor to provide

you with relevant data yielded from that pull by [February 1, 2019].”

       On February 1, 2019, Walgreens produced structured data to Plaintiffs that was neither

what Plaintiffs requested nor what Plaintiffs understood that Walgreens had agreed to provide.

The data contained 41 fields, many of which did not correspond to the fields identified in

Walgreens’ previously produced data dictionaries or crosswalk document. Of the more than 250

fields identified in Walgreens’ crosswalk document, only 24 were included in Walgreens’

production.

       By correspondence dated February 6, 2019, Walgreens explained that it had “coordinated

with Walgreens on a pull of structured data for the individual Plaintiffs” only for its own purpose

of preparing for the Plaintiffs’ depositions, and that “[a]t no point has Walgreens agreed to

request any additional fields beyond those which Walgreens had already requested for its own

preparation.” After Plaintiffs rejected as premature Walgreens’ proposal to proceed to a final

pull of structured data that might inform expert analysis in this action, and explain that

Walgreens had again failed to provide Plaintiffs with any understanding of the data available in

its systems, Walgreens on February 15, 2019, offered to produce data from seven tables,

spanning over 725 fields, relating to a single prescription. Plaintiffs, on February 21, 2019,

asked that Walgreens produce data from an additional four relevant tables, and for an additional

nine prescriptions.




                                                9
 Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 10 of 13 PageID #:1896



       Plaintiffs anticipate that they will be able to reach agreement with Walgreens over the

scope of the production of a sample pull of structured data; however, if the parties are unable to

do so, given the discovery deadlines, Plaintiffs request that the parties present their dispute to the

Court at the next status conference.

               2.      Defendant’s Position

       Walgreens began proposing a sample pull of structured data in October 2017, and has

worked with Plaintiffs to address all requests related to the structured data since that time. On

February 28, 2019, Walgreens shared a sample set of data to facilitate the Parties’ discussions,

and remains committed to working with Plaintiffs to determine the fields for a mutually

agreeable transactional data pull.

       B.      Plaintiffs’ First Set of Interrogatories

       The Parties are continuing to meet and confer to discuss the sufficiency of Walgreens’

Supplemental Responses to Plaintiffs’ First Set of Interrogatories.

       C.      Defendant’s First Set of Interrogatories

       The Parties are continuing to meet and confer to discuss the sufficiency of Plaintiffs’

Responses to Defendant’s First Set of Interrogatories.

       D.      Defendant’s First Set of Requests for Production

       The Parties are continuing to meet and confer to discuss the sufficiency of Plaintiffs’

Responses to Defendant’s First Set of Requests for Production, but the Parties have not yet met

and conferred regarding the issues that Walgreens has with Individual Plaintiffs’ productions.

       E.      Plaintiffs’ Document Production

       At the depositions of the Individual Plaintiffs, Walgreens identified documents that the

named Plaintiffs have not produced that Walgreens believe should have been produced.




                                                 10
  Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 11 of 13 PageID #:1897



Walgreens requested that those documents now be produced. The parties will be meeting and

conferring to discuss the sufficiency of the Individual Plaintiffs’ document productions.

        F.     Plaintiffs’ 30(b)(6) Deposition Notice

        The parties are continuing to meet and confer to discuss the scope of Plaintiffs’ Second

Amended Notice of Deposition Pursuant to Rule 30(b)(6).

        G.     Defendants’ 30(b)(6) Deposition Notice

        Walgreens’ 30(b)(6) notice to the Fund Plaintiffs was served on January 22, 2019,

seeking testimony on 37 topics. Plaintiffs served their objections and responses to Walgreens’

30(b)(6) notice to the Fund Plaintiffs, and the Parties are to meet and confer to discuss the scope,

but have not yet scheduled a time to do so. Based upon Plaintiffs’ representation in the January

23, 2019 Joint Status Report that they would be substantially complete with the Fund Plaintiffs’

productions of documents by the week of February 4, 2019, Walgreens proposed deposition

dates for the three Fund Plaintiffs to take place March 15, 19, and 22. Fund Plaintiffs collected

approximately 1.6 million documents (more than the initial 1.3 million documents that

Walgreens collected initially). Fund Plaintiffs ran the agreed-upon search terms to narrow the

universe of documents to review, and then, on their own initiative, ran an additional set of search

terms to verify the completeness of Fund Plaintiffs’ production. Fund Plaintiffs’ production is

now substantially complete.      Fund Plaintiffs are redacting a relatively small number of

documents and should be able to produce those to Defendant the week of March 4, 2019. The

Parties are in the process of meeting and conferring over dates for the depositions of the Fund

Plaintiffs.




                                                11
 Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 12 of 13 PageID #:1898



DATED: March 1, 2019

 s/ Selina Coleman                     s/ Joseph P. Guglielmo (w/permission)
Selina Coleman (pro hac vice)          Joseph P. Guglielmo (pro hac vice)
Frederick Robinson (pro hac vice)      Erin Green Comite (pro hac vice)
Michael Scott Leib                     Donald A. Broggi (pro hac vice)
Anthony Robert Todd                    Carey Alexander (pro hac vice)
Reed Smith LLP                         Julie A. Kearns (pro hac vice)
1301 K Street, N.W.                    SCOTT+SCOTT ATTORNEYS AT LAW LLP
Suite 1100 East Tower                  The Helmsley Building
Washington, DC 20005                   230 Park Avenue, 17th Floor
Telephone: 202-414-9200                New York, NY 10169
frobinson@reedsmith.com                Telephone: 212-223-4478
scoleman@reedsmith.com                 jguglielmo@scott-scott.com
mleib@reedsmith.com                    ecomite@scott-scott.com
atodd@reedsmith.com                    calexander@scott-scott.com
                                       jkearns@scott-scott.com
Attorneys for Defendant Walgreen Co.
                                       Jason H. Alperstein (IL Bar #0064205)
                                       Stuart A. Davidson (pro hac vice)
                                       Mark J. Dearman (pro hac vice to be filed)
                                       Eric S. Dwoskin (IL Bar #112459)
                                       ROBBINS GELLER RUDMAN
                                        & DOWD LLP
                                       120 East Palmetto Park Road, Suite 500
                                       Boca Raton, FL 33432
                                       Telephone: 561-750-3000
                                       jalperstein@rgrdlaw.com
                                       sdavidson@rgrdlaw.com
                                       mdearman@rgrdlaw.com
                                       edwoskin@rgrdlaw.com

                                       Plaintiffs’ Interim Co-Lead Counsel

                                       James E. Barz (IL Bar #6255605)
                                       Frank A. Richter (IL Bar #6310011)
                                       ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                       200 South Wacker Drive, 31st Floor
                                       Chicago, IL 60606
                                       Telephone: 312-674-4674
                                       jbarz@rgrdlaw.com
                                       frichter@rgrdlaw.com

                                       Plaintiffs’ Local Counsel



                                            12
 Case: 1:17-cv-02246 Document #: 137 Filed: 03/01/19 Page 13 of 13 PageID #:1899



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of March, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing to the registered participants as identified on the Notice of Electronic Filing.

                                                       s/ Selina Coleman
                                                       Selina Coleman




                                                  13
